                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LINDA WINN
                                                    CIVIL ACTION
        Plaintiff,
   v.                                               NO.: 18-4240

HERMAN! MANAGEMENT, LLC.
d/b/a WYNDHAM PHILADELPHIA
BUCKS COUNTY, ET AL.

        Defendants.


                                            ORDER

        AND NOW, this      /1~pf   day of      .o <-·-c.r-¥d/<-""'   ,   2019, upon consideration of

Plaintiffs Petition for Counsel Fees and Costs, it is hereby ORDERED and DECREED that

this Court's judgment in favor of Plaintiff (Docket Nos. 13, 14) and against Defendant Hermani

Management LLC, d/b/a Wyndham Philadelphia - Bucks County and Defendant Hermani

Hotels, LLC, d/b/a Wyndham Philadelphia-Bucks County, shall be supplemented and amended

to include reasonable attorneys' fees and costs expended during the above-captioned litigation,

hereby awarding FINAL JUDGMENT against Defendants for a total of $37,066.42, comprised

of$10,834.61 in backpay, $15,000 in emotional distress, and $11,231.81 in reasonable attorneys'

fees and costs.




                                                         0

                                                    The °Hon. Gerald A. McHugh, U.S.D.J.
